ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Weissberg (US 20130150935), Krishnaswamy (US 20080231337), Cadilhon (US 20170033686), Imi (US 5635776), Kato et al. (US 5568035), and Hancock (US 20130267943), when considered alone or in combination, fail to teach or suggest a pulse generator having one or more switch drivers connected to a plurality of switches, wherein the one or more switch drivers comprise a lossy transformer in combination with the additionally claimed elements. Krishnaswamy teaches a switch driver comprising a transformer, however Krishnaswamy fails to specifically teach the transformer to be a lossy transformer as required by the claims. The references also fail to reasonably teach or suggest a switch stack including a plurality of switches connected in series as required by the claims when considered in combination with the additionally claim elements. Imi in view of Kato teaches a pulse generator including a plurality of pulse generator stages and switches for discharging them, however fails to teach a plurality of switches connected in series in combination with the additionally claimed elements/relationships. Hancock teaches a generator comprising a plurality of switches connected in series (see 202, Fig. 4) and switch drivers for generating control pulses for the switches (see C1-C4), however fails to teach wherein charging the respective capacitive elements in parallel when the switches are open as required by the claims when considered in combination with the additionally claimed elements since charging of the capacitors in Hancock would occur in series when the switches are open.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794